OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on June 25, 1941. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm in part and disaffirm in part the report of the referee to whom the issues were referred for hearing and report.
The referee found, inter alla, that respondent converted escrow funds in excess of $1,000 to his own use, made false statements to the Westchester County Bar Association Grievance Committee, neglected to file Federal and New York estate tax returns as a result of which an estate was assessed interest and penalties, and permitted a large sum of estate funds to be maintained in a non-interest-bearing account from 1973 to 1979. The referee failed to sustain an *506allegation that respondent did not co-operate with the petitioner Grievance Committee concerning a complaint by one of his clients (charge four).
After reviewing all of the evidence we are in agreement with the referee’s report except for his failure to sustain charge four. Although respondent eventually complied with a subpoena duces tecum served upon him, he did not do so at the time required or within a reasonable time thereafter.
Accordingly, petitioner’s motion is granted. Respondent is guilty of all of the misconduct set forth above.
In determining an appropriate measure of discipline to be imposed, we are mindful of the mitigating factors advanced by respondent at the hearing. Under these circumstances, the respondent should be, and he hereby is, suspended from the practice of law for a period of two years, commencing November 15, 1983 and until the further order of this court.
Mollen, P. J., Damiani, Titone, Mangano and Boyers, JJ., concur.